DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The amendment submitted September 25, 2020 has been accepted and entered.  Claims 3-6 are amended.  No claims are cancelled.  New claims 7-16 are added.  Thus, claims 1-6 are examined.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanemoto et al (JP 2000105205 A).
Regarding claim 1, Tanemoto et al discloses a non-destructive inspection method comprising: a water absorbing or drying step of changing a water-content state of a test piece (i.e. determine water content from an application to drying of a refractive material) (See Abstract); a transmission image capturing step of irradiating, with a radiation, the test piece absorbed water or dried for a predetermined time in the water absorbing or drying step and capturing a transmission image created by visualizing (value is displayed on the display unit) the radiation passed through the test piece (See Detailed Description of the Preferred Embodiments, paragraph 12); and an evaluation step of evaluating the test piece on the basis of the water-content state of the test piece determined from the transmission image captured in the transmission image capturing step (See Detailed Description of the Preferred Embodiments, paragraphs 12-14);
Regarding claim 3, Tanemoto et al discloses wherein the radiation used in the transmission image capturing step is a neutron (5) (See Detailed Description of the Preferred Embodiments, paragraph 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanemoto et al (JP 2000105205 A) in view of Guo et al (US 2017/0167243 A1).
Regarding claim 2, Tanemoto et al discloses a non-destructive inspection method comprising: a water absorbing or drying step of changing a water-content state of a test piece (i.e. determine water content from an application to drying of a refractive material) (See Abstract).  However, Tanemoto et al is silent with regards to the test piece being a concrete material.  Guo et al discloses cement evaluation with neutron-neutron measurements comprising:  method to conduct neutron-neutron measurements to evaluate quality of cement between a casing and a formation (See paragraph [0012]). Thus, it would have been obvious to modify Tanemoto et al to use test the state of a cement test piece, as taught supra by Guo et al, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 7, Tanemoto et al discloses wherein the radiation used in the transmission image capturing step is a neutron (See Abstract and Detailed Description of the Preferred Embodiments, paragraphs 12-14).
Allowable Subject Matter
Claims 4-6, 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4, 8, 9, the prior art fails to disclose or reasonably suggest wherein the water-content state of the test piece determined from the transmission image in the evaluation step includes non-uniformity of a water permeation height, as claimed. 
Regarding claim 5, the prior art fails to disclose or reasonably suggest wherein the non-destructive inspection method comprising wherein; the water-content state of the test piece determined from the transmission image in the evaluation step includes a variation of a water permeation rate into the test piece, as claimed.  
Regarding claim 6, the prior art fails to disclose or reasonably suggest wherein the non-destructive inspection method comprising wherein; the water-content state of the test piece determined from the transmission image in the evaluation step includes a time differential of a water absorption rate into the test piece, as claimed.  
Regarding claims 10-16, the prior art fails to disclose or reasonably suggest wherein the water-content state of the test piece determined from the transmission image in the evaluation step includes a time differential of a water absorption rate of the test piece, as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomio et al (JP 4015508 A) discloses a fixed-quantity instrumentation method of moisture which penetrates into the corrosion of the mating face of multilayer-structure components (i.e. airplane, honeycomb of honeycomb bonded structured component.
Tanemoto et al (JP 11051880A) discloses a moisture containing amount measuring unit capable of highly precisely measuring an amount of moisture containing in an inner lining refractory stuck on the surface of the iron plate of an iron melting vessel.
Stoller et al (US 10,690,802 B2) discloses a method for evaluating cement in a cased wellbore in a geological formation includes placing a downhole tool into the cased wellbore, where the cased wellbore has been cased using a cement that contains a particular material. The method includes emitting neutrons using the downhole tool, wherein the neutrons interact with the particular material via inelastic scattering or capture of neutrons and cause the material to emit an energy spectrum of the gamma rays associated with the material or wherein the time-based measurement of gamma rays or neutrons is influenced by the presence of the material. The method includes using the downhole tool to detect radiation, such as the energy spectrum of the gamma rays, or a die-away pattern of the gamma rays or neutrons that indicates a presence of the particular material and enable to estimate a parameter of the cement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884